DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisel (Pat No 9,936,941), in view of Federspiel (Pat No), in further view of Nikolavsky (Pub No US/2020/0069306).

Regarding claim 1, Weisel discloses a meniscal repair needle, comprising:
a needle rod (5), wherein the front section of the needle rod (5) is warped in the shape of an arc and gradually reduces in size to form a needle tip (38) as it extends forward (Fig 27a, the distal section of the needle is curved, Weisel, col 1 line 52-63 and col 4 line 9-12, fig 27a), wherein the needle rod (5) is configured to be a hollow structure (a lumen defined by the needle body, Weisel, abstract, fig 3.), 
wherein a notch (7) is formed in a front section of the needle rod (5), and wherein the notch (7) expands inwards from the surface of the needle rod (5) forming a hook portion (37) (Fig 31c shows a hook or undercut which may be used to facilitate suture retention and or manipulation, Weisel, col 11 line 32-41, fig 31c), 
wherein an inner cavity of the needle rod (5) extends into the notch (7), and wherein a hook tip of the hook portion (37) faces the rear of the needle rod (5) (Fig 31c shows tips of hook 37 facing rear, Weisel, fig 31c), wherein a rear section of the needle rod is connected with a hand-held portion (1) (Fig 1 show the rear portion of the needle 5 is connected to the handle 5, Weisel, fig 1).

Weisel fails to disclose, wherein the hand-held portion further comprising a first fixing portion for fixing a first end of a suture thread and a second fixing portion for fixing a second end of the suture thread, wherein the suture thread is inserted into the inner cavity of the needle rod from the rear end of the needle rod and exits from a front end of the needle rod near the notch, and wherein the first end and second end of the suture thread are respectively fixed through the first fixing portion and the second fixing portion.
However, Federspiel teaches a device wherein the hand-held portion (112) further comprising a first fixing portion (120) for fixing a first end of a suture thread and a second fixing portion (126) for fixing a second end of the suture thread, and wherein the first end and second end of the suture thread are respectively fixed through the first fixing portion and the second fixing portion (Fig 2 and 4 shows the free end of the suture retained by suture posts, Federspiel, para 6, 7, 25, 28, 33).
Weisel and Federspiel are considered analogous art to the claimed invention because they are in the same field of endeavor of suture needles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle Weisel to incorporate the suture posts of Federspiel. Doing so would be a use of known suture retention technique by suture post 120 of Federspiel, to improve similar devices (the hand-held portion of Weisel) in the same way, to retain the free end of the suture and tension while the held in distal end of the needle (Federspiel, para 6, 7, 25, 28, 33).

The combination of Weisel and Federspiel still fails to disclose wherein the suture thread is inserted into the inner cavity of the needle rod from the rear end of the needle rod and exits from a front end of the needle rod near the notch.
However, Nikolavsky teaches a device wherein the suture thread (20) is inserted into the inner cavity of the needle rod (5 of Weisel) from the rear end of the needle rod (proximal end 16 of Nikolavsky incorporated into the rear end of Weisel) and exits from a front end of the needle rod near the notch (Fig 6 shows the suture entering the rear through the interior of the needle, Nikolavsky, fig 6).
Weisel and Nikolavsky are considered analogous art to the claimed invention because they are in the same field of endeavor of suture needles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear end of the hand-held portion of Weisel to incorporate the rear end and suture spool of Nikolavsky. Doing so allow the user to retain an excess of suture on the handle (Nikolavsky, para 44-49, fig 6).
Regarding claim 4, the combination of Weisel, Federspiel and Nikolavsky teach the meniscal repair needle of claim 1, wherein the first fixing portion (120) comprises: a first lug having an anti-sliding structure on the surface (Fig 5F shows lip of 120 and 126 which inhibits suture from sliding off, Federspiel, fig 5F), wherein the first end of the suture thread is wound on the first lug (Fig 2 and 4 shows the free end of the suture retained by suture posts, Federspiel, para 6, 7, 25, 28, 33).
	Regarding claim 5, the combination of Weisel, Federspiel and Nikolavsky teach the meniscal repair needle of claim 4, wherein the second fixing portion (126) comprises: a second lug (Fig 5F shows lip of 120 and 126 which inhibits suture from sliding off, Federspiel, fig 5F), wherein a loop is formed through tying a knot at the second end of the suture thread first and then the loop is hung on the second lug (Fig 2 and 4 shows the free end of the suture retained by suture posts and is capable of forming a loop, Federspiel, para 6, 7, 25, 28, 33).  
Regarding claim 6, the combination of Weisel, Federspiel and Nikolavsky teach the meniscal repair needle of claim 1, wherein the hand-held portion comprises: a handle (1 of Weisel), wherein the rear end of the needle rod (5 of Weisel) is inserted into the handle (1 of Weisel), and wherein a rear end of the handle (rear end 16 of Nikolavsky incorporated into the handle of Weisel 1) is provided with a threading hole connected with the inner cavity of the needle rod (5 of Weisel) (Fig 6 of Nikolavsky shows the rear end as a threading hole, Nikolavsky, fig 6).  
Regarding claim 7, the combination of Weisel, Federspiel and Nikolavsky teach the meniscal repair needle of claim 6, wherein the first fixing portion (120) and the second fixing portion (126) are arranged on the surface of the handle (Fig 2 shows post 120 and 126 are on the surface of the handle, Federspiel, fig 2).  
Regarding claim 8, the combination of Weisel, Federspiel and Nikolavsky teach a meniscal repair system, comprising: a meniscal repair needle of claims 1, wherein the suture thread is inserted into the inner cavity of the needle rod of the meniscal repair needle (Fig 6 shows the suture disposed inside the needle cavity, Nikolavsky, fig 6), wherein first end of the suture thread extends from the rear end of the needle rod (5) and is fixed on the first fixing portion (120) (the needle and handle, as modified, is capable of having a free end of the suture fixed on post 120, Federspiel, fig 2), and second end of the suture thread penetrates out from the notch (7) formed in the needle rod (5) (Fig 6 of Nikolavsky shows the suture coming out the front of the needle, Nikolavsky  fig 6) and is fixed on the second fixing portion (126) (Fig 2 and 4 shows the free end of the suture retained by suture posts, Federspiel, para 6, 7, 25, 28, 33).
Regarding claim 9, the combination of Weisel, Federspiel and Nikolavsky teach meniscal repair system of claim 8, wherein the handle (1) is fixedly connected to the rear end of the needle rod (5), and a threading hole (threading hole seen in fig 6 of Nikolavsky, fig 6) connected to the inner cavity of the needle rod (5 of Weisel) is formed in the rear end of the handle (1), wherein the first fixing portion (120) and the second fixing portion (126) are respectively the first lug and the second lug (portion of 120 and 126 where suture is wound in fig 5F, Federspiel, fig 5F), wherein the first end of the suture thread extending from the rear end of the needle rod (5) through the threading hole (threading hole seen in fig 6 of Nikolavsky, fig 6) is wound on the first lug (Fig 5F of Federspiel) and the second end of the suture thread  penetrating out of the notch (7) forms a loop which is hung on the second lug and fixed (Fig 5F of Federspiel shows a loop can be hung on post 120 or 126, Federspiel, fig 5F).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisel (Pat No 9,936,941), in view of Federspiel (Pub No US/2021/0338227), in view of Nikolavsky (Pub No US/2020/0069306), in further view of Stone (Pat No 9,173,651).
Regarding claim 2, the combination of Weisel, Federspiel and Nikolavsky teach the meniscal repair needle of claim 1, but fail to disclose wherein the needle rod is further provided with a cylindrical skin distraction device sleeved on the needle rod, wherein the cylindrical skin distraction device is capable of moving forwards and backwards along an axial direction of the needle rod. 
However, Stone teaches a needle rod that is further provided with a cylindrical skin distraction device (250 and 500) sleeved on the needle rod (108), wherein the cylindrical skin distraction device (250 and 500) is capable of moving forwards and backwards along an axial direction of the needle rod (Fig 6 show gauge 500 can move axially along the needle rod, Stone, col 4 line 62 through col 5 line 6, fig 6 and 9). 
Weisel and Stone are considered analogous art to the claimed invention because they are in the same field of endeavor of suture needles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external body of the needle of Weisel to incorporate gauge of Stone. Doing so would allow the user to control the depth of penetration of the needle (Stone, col 4 line 62 through col 5 line 6, fig 6 and 9).
Regarding claim 3, the combination of Weisel, Federspiel, Nikolavsky and Stone teach the meniscal repair needle of claim 2, wherein external threads are arranged on the outer peripheral surface of the middle section of the needle rod (5 of Weisel) (Fig 9 shows threads on external surface of shaft, Stone, fig 9), internal threads are correspondingly arranged on the inner surface of the skin distraction device (500 of Stone) (corresponding threaded surface of gauge 500 shown in figure 9, Stone, fig 9), and the skin distraction device (500) is in threaded connection with the needle rod (5 of Weisel) (Fig 9 shows gauge 500 is in threaded connection with the shaft of the needle, Stone, fig 9).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771